

116 HRES 440 IH: Recognizing the critical importance of military aviation training in the State of Colorado, including training conducted at the High-Altitude Army National Guard Aviation Training Site.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 440IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Tipton (for himself, Mr. Lamborn, and Mr. Buck) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the critical importance of military aviation training in the State of Colorado,
			 including training conducted at the High-Altitude Army National Guard
			 Aviation Training Site.
	
 Whereas military aviation training in the State of Colorado is mission critical to the national security interests of the United States by ensuring the readiness of the Armed Forces; and
 Whereas the High-Altitude Army National Guard Aviation Training Site is the lone school of the Department of Defense where rotary-wing aviators in the Armed Forces and the militaries of foreign allies learn how to safely fly rotary-wing aircraft in mountainous, high-altitude environments: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the critical importance of military aviation training in the State of Colorado, including training conducted at the High-Altitude Army National Aviation Training Site, to the national security interests of the United States and the readiness of the Armed Forces; and
 (2)directs the Clerk of the House of Representatives to transmit copies of this resolution to the President, the Secretary of Defense, the Secretary of the Army, the Chief of Staff of the Army, the Chief of the National Guard Bureau, the Governor of the State of Colorado, the Speaker of the Colorado House of Representatives, the President of the Colorado Senate, and the Adjutant General of Colorado.
			